DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election of Group I, claims 1-18, in the reply filed on March 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-18 are examined as elected.  Claim 19 is withdrawn from examination as non-elected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1, lines 9-11, provides:  “an entrapment step comprising reducing the temperature inside the main vessel, while maintaining the overpressure, in order to lower the viscosity of said phase change material.”  However, it is well known that the viscosity rises, rather than falls, as the temperature is reduced.  See Whitten, p. 301, which is included with this Office Action.  By comparison, see p. 8, lines 3-7, of the present Specification.
Claims 2, 3, 6, 7, 9, 10, 12, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 3, 6, 10, and 13 recites a broad recitation, and the claim also recites a "preferably" limitation which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
To overcome this rejection, it is respectfully suggested that the term “preferably” be changed to -- optionally --.  Dependent claims also may be added to require the narrower limitation.  
Claims 9 (line 3), 12 (line 2),  and 17 (line 3) each has the language “in particular” which also is  unclear whether or not the limitation(s) are required.
	The claim(s) should be rewritten as appropriate to clearly set forth the claimed invention.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent understood.  MPEP 2173.06.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geohegan (US 2017/0096590) in view of Nomura (Materials Chemistry and Physics, 115 (2009) 846-850).
With respect to claims 1-18, Geohegan teaches a method for producing thermal energy storage components with phase change materials (PCMs) embedded into porous components [Abstract] with the step of vacuum impregnation [0040-0043].  Of course the vacuum impregnation occurs in a main vessel.  Nomura is incorporated by reference in its entirety as to vacuum impregnation [0043].  With respect to claims 5-9, entrapment may be followed by drainage (cleaning) of excess PCM [0044, 0062].  With respect to claim 10, the step of impregnation is considered to involve “sealing”.  Further with respect to claims 11, 12, 17, and 18, carrier materials (porous components) such as expanded perlite, etc. are taught [0035].  With respect to claims 13 and 14, the PCM is heated (melted) to its liquid phase [0042, 0062, 0064].  With respect to claims 15 and 16, the PCMs may include paraffins such as hexadecane, etc. [0020]. 
Geohegan does not appear to explicitly teach an injection step of the PCM under overpressure and thereafter reducing the temperature in order to increase the viscosity of the PCM.  (Note the above rejection under 35 USC 112(a).)
Nomura, which Geohegan incorporates by reference in its entirety, teaches the step of injection of the melted PCM into a furnace with the porous material under vacuum and impregnated into porous material when pressure is restored; the temperature is reduced when the PCM-embedded material is removed from the furnace [847: 2.2].  Heating temperatures are shown at Figures 4 (a) and (b).  With respect to claim 2, Nomura teaches the step of drying [847:2.2].  With respect to claims 3 and 4, the reintroduction of air would restore pressure to about 1 bar which is not considered to be patentably distinct from the pressures recited in those claims.  With respect to claim 7, cyclic heating and cooling were conducted [847:2.2] which would involve pressurizing and depressurizing to effect flushing.  
	It would have been obvious for a method of producing thermal energy storage components with phase change materials (PCMs) embedded into porous components, as taught by Geohegan, to have the steps of injecting under overpressure and reducing temperature, as taught by Nomura, because both references are directed to impregnation of porous materials with PCM for thermal energy storage components.  The teachings of Nomura also are incorporated in their entirety into Geohegan.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1761